UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THERESA BAILEY,

                                   Plaintiff,                      OPINION AND ORDER

                   – against –                                         16 Civ. 4283 (ER)

NEW YORK LAW SCHOOL, ANTHONY
CROWELL, DAVID SCHOENBROD, ELLA
MAE ESTRADA, and BARBARA GRAVES-
POLLER,

                                   Defendants.


Ramos, D.J.:

       In this case, Plaintiff Theresa Bailey, proceeding pro se, alleges that the defendants, New

York Law School and members of its faculty, failed to adequately respond to her report of a

sexual attack committed by another student and retaliated against her for reporting the attack.

On July 11, 2018, the parties appeared before Magistrate Judge Cott for a conference to address

certain discovery disputes. Doc. 88. At that conference, Judge Cott instructed the parties that

they must complete their document production by August 1, 2018, and that they could not rely

on documents not produced by them by the deadline. Doc. 88 17:4–11; 3:3–15. On August 24,

2018, Defendants informed Judge Cott that, in her cover letter attached to the documents she

produced on August 1st, Plaintiff informed Defendants that those documents do not “contain the

entire universe of facts and evidence on which [she] relies[,] but a complete record of such

evidence will be made available to [Defendants] no later than the October 1, 2018 deadline [for

the close of discovery].” Doc. 90 at 1; id. Ex. B at 1. Bailey was deposed on September 4, 2018.

Doc. 90 at 2. Defendants thus moved for an order precluding Bailey from relying upon any
documents she failed to provide to them by the date of her scheduled deposition. Id. Judge Cott

granted that motion. Doc. 93.

       On September 19, 2018, Bailey informed the Court that she intended to file an objection

to Judge Cott’s order, but could not do so within the 14-day window under Rule 72(a) of the

Federal Rules of Civil Procedure because she was sick. Doc. 94. The Court thus granted her an

extension of her time to object to Judge Cott’s order to December 7, 2018. Doc. 97. Bailey

electronically filed an objection on December 7, 2018, but made her objections viewable only to

court staff, not the public. Doc. 98. As a result, Defendants did not receive her objections.

Upon order of the Court, the Clerk of the Court made Bailey’s objections publicly viewable on

January 7, 2019. Doc. 101.

       When a party files an objection to a magistrate judge’s order on a non-dispositive mater,

the district judge reviewing the order must “modify or set aside any part of the order that is

clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). Discovery matters are generally

considered non-dispositive. Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir.

1990). An order is clearly erroneous when “the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.” Palmer v. Reader’s

Digest Ass’n, Inc., 1995 WL 686737, at *1 (S.D.N.Y. Nov. 20, 1995) (quoting United States v.

United States Gypsum Co., 333 U.S. 364, 395 (1948)); see also Khaldei v. Kaspiev, 961 F. Supp.

2d 572, 575 (S.D.N.Y. 2013). And it is contrary to law when “it fails to apply or misapplies

relevant statutes, case law or rules of procedure.” Khaldei, 961 F. Supp. 2d at 575. This is a

heavy burden for the objector, especially in the context of discovery disputes. U2 Home Entm’t,

Inc. v. Hong Wei Int’l Trading Inc., 2007 WL 2327068, at *1 (S.D.N.Y. Aug. 13, 2007).




                                                 2
         Judge Cott’s order was not contrary to law. The law grants district courts wide latitude to

sanction parties for failing to obey discovery orders and deadlines, see Fed. R. Civ. P. 37(b)(2),

latitude that includes the action taken here, precluding Bailey from relying on documents about

which Defendants had no chance to depose her. Nor was it clearly erroneous. Judge Cott made

it clear to the parties, and the parties agreed, that document production had to be completed by

August 1, 2018, even if the deadline for the completion of all discovery was extended to October

1, 2018. See Doc. 88, 17:4–15, 32:4–11. It was reasonable for Judge Cott to preclude Bailey

from relying on any documents that Bailey failed to submit by her deposition, weeks after the

clear discovery deadline he put in place. Indeed, in her objection to Judge Cott’s order, Bailey

accuses Judge Cott of exhibiting prejudicial and biased behavior towards her during the

discovery process, 1 but does not identify any deficiencies with the merits of Judge Cott’s order.

         For the foregoing reasons, Bailey’s objection is overruled and Magistrate Judge Cott’s

order, Doc. 93, is affirmed in its entirety.

         SO ORDERED.



Dated:      January 9, 2019
            New York, New York
                                                                                 ______________________
                                                                                   Edgardo Ramos, D.J.




1
 On October 16, 2018, Bailey sent a letter complaining of misconduct by Judge Cott to the Judicial Council of the
Second Circuit. Doc. 98 Ex. A.

                                                        3
